              Case 19-50848              Doc -1      Filed 07/31/20 Entered 07/31/20 10:49:08                                 Desc Exhibit(s)
                                            PO Box 77404
                                                                Page 1 of 2
                                            Ewing, NJ 08628

                                                                             DRIF/1/1/0426576
                                                                             DRIF/1/2/000011111
                                                                             DRIF/1/3/06/23/2020
                                                                             DRIF/1/4/0077796274
                                                                             DRIF/1/5/ESCROW
                                                                             DRIF/1/6/Lastovich
                                                                             DRIF/1/7/Anthony
            ANTHONY JAMES LASTOVICH

                                                                             DRIF/1/8/09CEE4
            LORA J LASTOVICH

                                                                             DRIF/1/9/00073956
            7181 ELLEN LN
                                                                                       06/23/20
                                                                             DRIF/1/10/A7
            SIDE LAKE MN 55781-8414
                                                                                       LOAN NO:
                                                                             DRIF/1/11/ESCR
                                                                                       www.loanadministration.com
                                                                             DRIF/1/12/Customer Service 877-681-7316 Page 1 of 1

               Please see the enclosed insert "Understanding Your Escrow Account Disclosure Statement". This handy guide is intended to
               help you understand your statement and answer some commonly asked questions about your escrow analysis.

                                   ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
    As you know, we are required to maintain an escrow account which is used to pay your real estate taxes and/or insurance premiums. This account must be
    analyzed annually to determine whether enough funds are being collected monthly, and whether the account has a shortage or surplus based on the
    anticipated activity.
                                                         PRESENT LOAN PAYMENT
    Your present payment, 07/01/20 consists of: Principal & Interest (P & I)                                 $1,260.09
                                                Escrow Deposit                                                 $567.67
    Total Loan Payment                                                                                       $1,827.76


                                       ANTICIPATED ANNUAL DISBURSEMENTS
    These are the escrow items we anticipate we will collect for or pay on your behalf in the upcoming 12 month period. The dollar amount shown may be the
    last amount actually paid for that item, or may project the next amount due as defined by Federal law. Based on these anticipated disbursements, the
    amount of your escrow deposit is calculated and displayed here.


    Bills due in the upcoming year:                      County Tax                       $6,922.00

    Annual Disbursements:                                                                 $6,922.00        One-Twelfth/Monthly Amount:             $576.83

                                                              ACCOUNT HISTORY
    The following statement of activity in your escrow account from 11/19 through 08/20 displays actual activity as it occurred in your escrow account during
    that period. Your monthly mortgage payment was $1,827.76 and $567.67 went into your escrow account. If you received Account Projections with a prior
    analysis, they are included again here for comparison.
                                   Payments                           Disbursements                                      Projected Escrow Actual Escrow
    Month              Projected              Actual           Projected          Actual       Description               Account Balance Account Balance
                                                                                               Beginning Balance                 $1,702.97           $1,703.01
    NOV     2019          567.67            1,135.30 *                                                                            2,270.64            2,838.31
    DEC     2019          567.67                     *                                                                            2,838.31            2,838.31
    JAN     2020          567.67              567.67                                                                              3,405.98            3,405.98
    FEB     2020          567.67              567.67                                                                              3,973.65            3,973.65
    MAR     2020          567.67              567.67                                                                              4,541.32            4,541.32
    APR     2020          567.67              567.67            3,406.00           3,461.00 * R.E. TAX                            1,702.99            1,647.99
    MAY     2020          567.67              567.67                                                                              2,270.66            2,215.66
    JUN     2020          567.67              567.67                                                                              2,838.33            2,783.33
     JUL    2020          567.67              567.67 E                                       E                                    3,406.00            3,351.00
    AUG     2020          567.67              567.67 E                                       E                                    3,973.67            3,918.67
    SEP     2020          567.67                     *          3,406.00                     * R.E. TAX                           1,135.34
    OCT     2020          567.67                     *                                                                            1,703.01

    An asterisk (*) beside an amount indicates a difference from projected activity either in the amount or the date. Please note since mortgage insurance is
    paid monthly on the annual renewal date of the premium and PMI is paid monthly for the prior month’s premium, additional asterisks report in the Account


x                                                        *** CONTINUED ON REVERSE SIDE ***


                                                                       SHORTAGE
           Anthony James Lastovich
           Lora J Lastovich
           7181 Ellen Ln
           Side Lake MN 55781-8414


    Loan Number:
    Shortage Amount:                $119.16
                                                                                                   PAYMENT PROCESSING CENTER
    If you choose to pay your escrow shortage of $119.16 in full, your new
                                                                                                   PO BOX 11733
    loan payment amount will be $1,836.92. Please include your loan                                NEWARK, NJ 07101-4733
    number on your check and make it payable to "Central Loan
    Administration & Reporting" and send to:
           Case 19-50848              Doc -1        Filed 07/31/20 Entered 07/31/20 10:49:08                                Desc Exhibit(s)
                                                                Page 2 of 2 **
                                                            ** CONTINUATION


History for these items, if applicable. The letter "E" beside an amount indicates that the payment or disbursement has not yet occurred, but is estimated to
occur as shown.

Last year we anticipated that Disbursements would be made from your Escrow Account during the period equaling $6,812.00. Under Federal Law, your
lowest monthly balance should not have exceeded $1,135.34, or 1/6th of total anticipated payments from the account, unless your loan contract or State law
specifies a lower amount.

Under your loan contract and State law your lowest monthly balance should not have exceeded $1,135.34.

Your actual lowest monthly balance was greater than $1,135.34. The items with an asterisk on your Account History may explain this. For a further
explanation, call our Customer Service number shown at the end of this statement.


                                                     ACCOUNT PROJECTIONS
The following estimate of activity in your escrow account from 09/20 through 08/21 is provided for your information. All payments we anticipate receiving as
well as disbursements we anticipate making on your behalf are included, along with the Projected Escrow Account Balance, derived by carrying forward
your current actual escrow balance. The Required Escrow Account Balance displays the amount actually required to be on hand as specified by Federal
law, State law and your loan documents, and may include a cushion of up to 1/6th of your Annual Disbursements. Please retain this statement for
comparison with the actual activity in your account at the end of the next escrow account computation year.
                                        Anticipated Amount                                               Projected Escrow          Required Escrow
    Month                      To Escrow               From Escrow              Description              Account Balance           Account Balance
                                                                                Beginning Balance                 $3,918.67                $4,037.83
    SEP     2020                    576.83                 3,461.00             R.E. TAX                           1,034.50                 1,153.66
    OCT     2020                    576.83                                                                         1,611.33                 1,730.49
    NOV     2020                    576.83                                                                         2,188.16                 2,307.32
    DEC     2020                    576.83                                                                         2,764.99                 2,884.15
    JAN     2021                    576.83                                                                         3,341.82                 3,460.98
    FEB     2021                    576.83                                                                         3,918.65                 4,037.81
    MAR     2021                    576.83                                                                         4,495.48                 4,614.64
    APR     2021                    576.83                 3,461.00             R.E. TAX                           1,611.31                 1,730.47
    MAY     2021                    576.83                                                                         2,188.14                 2,307.30
    JUN     2021                    576.83                                                                         2,764.97                 2,884.13
     JUL    2021                    576.83                                                                         3,341.80                 3,460.96
    AUG     2021                    576.83                                                                         3,918.63                 4,037.79

Your Projected Escrow Account Balance as of 08/31/20 is $3,918.67. Your Required Beginning Escrow Balance according to this analysis should
be $4,037.83.
This means you have a Shortage of $119.16. Per Federal law, the shortage may be collected from you over 12 months or more unless it is less than 1
month’s deposit. If so, we may require payment within 30 days. We will collect the shortage over 12 months.
Once during this period, your Required Escrow Account Balance should be reduced to $1,153.66 as shown in September. This amount represents the
cushion selected by us as allowed by your loan contract, Federal and State law.


                                                         NEW LOAN PAYMENT
Your new payment consists of:                       Principal & Interest (P & I)                          $1,260.09
                                                    Escrow Deposit                                          $576.83
                                                    Escrow Shortage Amount                                    $9.93
New Loan Payment                                    Beginning on September 1, 2020                        $1,846.85

Important Notes:

Automatic Draft Customers: If you’re enrolled in Automatic Drafting, any additional principal deductions you have previously authorized are not included
in the above listed new payment amount. However, until we are otherwise advised, the authorized additional principal amount will continue to be withdrawn
from your account.

Adjustable Rate Mortgage Customers: If your loan has an adjustable interest rate your monthly principal and interest payment may change prior to your
next Escrow Analysis.

Insurance Renewal/Changing Insurance Companies : Upload proof of insurance coverage at www.MyCoverageInfo.com using PIN: CEN300.

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED OR IS SUBJECT TO THE AUTOMATIC STAY IN A BANKRUPTCY PROCEEDING,
THIS LOAN STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN
ATTEMPT TO COLLECT INDEBTEDNESS AS YOUR PERSONAL OBLIGATION.

Should you have any questions about this Escrow Analysis, please call our Customer Service Department at 877-681-7316.
